Wells, J., orally.
— The questions discussed by the counsel are, whether the plaintiff' was liable to the taxation, and, if not, whether a recovery can be had in this form of proceeding.
By law, real estate and also some descriptions of personal property, (among which are oxen and horses,) may be assessed to the party in possession. As to the real estate and as to *446the oxen and the horse, it is conceded that the assessment upon the plaintiff was lawful. Whether the assessment for the other sorts of personal property was lawful, it is not necessary, in this action, to decide.
G. Walker, for the plaintiff.
Thacker, for the defendants.
In cases of mere over-taxation, the remedy is not by an action like this ; but by application for an abatement to the assessors, and, upon their refusal, to the County Commissioners. To that remedy the plaintiff must be referred, for, as he was liable to assessment for the real estate and a part of the personal, the taxation of the other property, even if not authorized, was simply a case of over-taxation.

Plaintiff nonsuit.